Mayham, P. J.
The complaint before the justice was for trespass upon the plaintiff’s farm and injury to the plaintiff’s crops. The answer was a denial, and an allegation that the trespass was caused by the defective division fence, which plaintiff was bound to maintain. On the trial the-evidence tended to show that the premises on which the alleged trespass was-committed were in St. Lawrence county, but no direct proof of the town or county in which the locus in quo was situate was given. The justice ordered judgment, from which an appeal was taken to the county court, when the judgment of the justice was affirmed, and the defendant- appeals to this court.. We think the judgment should be affirmed for the reason stated in the opinion of the county judge. There was sufficient evidence before the justice-to uphold the judgment, and the objections raised here were not specifically made in the court below. As they are of a technical character, they should have been specifically stated before the justice, so that the defects of proof, if any, could have been obviated, or an opportunity given for that purpose.
Judgment affirmed, with costs. All concur.